        Case 4:18-cr-01369-JGZ-LAB Document 33 Filed 03/25/19 Page 1 of 5




1    SAUL M. HUERTA
     Attorney at Law
2    State Bar of Arizona No. 018410
     100 N. Stone, Suite 601
3    Tucson, Arizona 85701
     (520) 230-8255
4    saulmhuerta@gmail.com
     Attorney for Defendant
5
                   IN THE UNITED STATES DISTRICT COURT
6
                           FOR THE DISTRICT OF ARIZONA
7

8      United States of America,
                                               CR-18-1369-TUC-JGZ
9             Plaintiff,
                                               SENTENCING MEMORANDUM
10     v.

11     Jonathan Lee Riches,

12            Defendant.

13

14                          SENTENCING MEMORANDUM

15                              I. INTRODUCTION

16          Mr. Riches committed the instant offense in part due to his mental

17   health issues and in part because of substance abuse history. Mr. Riches

18   requests forgiveness from this Court for his actions. He would like the court

19   to know that he is working to better himself while under court supervision

20

21

22

23
                                           1

24
        Case 4:18-cr-01369-JGZ-LAB Document 33 Filed 03/25/19 Page 2 of 5




1            Mr. Riches requests a sentence of a term of probation of five years, as

2    recommended in the presentence report, in accordance and in agreement with

3    the plea agreement in this case.

4                            II. SENTENCING OPTIONS
5
             In United States v. Booker, 125 S. Ct. 738 (2005), the Supreme Court
6
     found mandatory enforcement of the United States sentencing guidelines to be
7    unconstitutional, but preserved the guideline sentencing scheme by severing
8    those provisions of the Sentencing Reform Act that made the guidelines

9    mandatory.      Consequently, the guidelines are now “effectively advisory.”
     Booker, 125 S.Ct. at 757; United States v. Ameline [Ameline III], 409 F.3d
10
     1073, 1077 (9th Cir. 2005). As modified, sentencing courts are to consider
11
     guidelines ranges but are permitted to tailor sentences in light of other
12
     statutory concerns. See 18 U.S.C. § 3553(a); Booker, 125 S.Ct. at 757-69. In
13   other words, sentencing courts, “while not bound to apply the guidelines, must
14   consult those guidelines and take them into account when sentencing.”

15   Booker, 125 S.Ct. at 767 (citation omitted).
             Under Booker’s remedial scheme, courts should follow the same
16
     procedures already employed under the guidelines, first resolving all disputes
17
     about the application of the guidelines in compliance with Fed. R. Crim. P.
18
     32(I) and then determining the advisory guideline range. Under 18 U.S.C. §
19   3553(a), the Court must arrive at and “impose a sentence sufficient, but not

20   greater than necessary, to comply with the purposes of sentencing set forth”

21   here:

22

23
                                             2

24
        Case 4:18-cr-01369-JGZ-LAB Document 33 Filed 03/25/19 Page 3 of 5




1
           (2) the need for the sentence imposed–
2                 (A) to reflect the seriousness of the offense, to promote
3                 respect for the law, and to provide just punishment for the

4                 offense;
                  (B) to afford adequate deterrence to criminal
5
                  conduct;
6
                  (C) to protect the public from further crimes of the
7
                  defendant; and
8                 (D) to provide the defendant with needed educational or

9                 vocational training, medical care, or other correctional

10                treatment in the most effective manner.
     18 U.S.C. § 3553(a)(2). In doing so, the Court is called upon to consider these
11
     factors:
12
                  (1) the nature and circumstances of the offense and the
13
                  history and characteristics of the defendant;
14                     ....

15                (3) the kinds of sentences available;

16                (4) the kinds of sentence and the sentencing range
                  established for–
17
                         (A) the applicable category of offense committed by
18
                         the applicable category of defendant as set forth in
19
                         the guidelines . . . ;
20                (5) any pertinent policy statement . . . [issued by the

21                Sentencing Commission];

22

23
                                              3

24
        Case 4:18-cr-01369-JGZ-LAB Document 33 Filed 03/25/19 Page 4 of 5




1
                   (6) the need to avoid unwarranted sentence disparities
2                  among defendants with similar records who have been
3                  found guilty of similar conduct; and

4                  (7) the need to provide restitution to any victims of the
                   offense.
5
     18 U.S.C. § 3553(a). Thus, 18 U.S.C. § 3553(a) instructs a sentencing court to
6
     consider the established guideline sentencing range, subsection (4), as one of
7
     many factors relevant in determining a reasonable sentence.
8                  III. REASONS FOR A LENIENT SENTENCE

9                Mr. Riches is a person who has suffered and continues to suffer

10   from mental health problems that affect his decision -making faculties. While
     this is no excuse for his actions, it does mean that mental health treatment,
11
     with the use of medication if so indicated, can lead to Mr. Riches leading a law-
12
     abiding life. Thus, a term of five years of probation can make sure that the
13
     United States Probation Office can monitor Mr. Riches so that he is on the
14   correct medication, if any, to deal with his mental health issues.

15               Mr. Riches has also been attempting to become a better citizen.

16   Last year, he took part in a food drive to help the victims of Hurricane Michael
     in the Florida panhandle. He has also volunteered to clean up streets both in
17
     Pennsylvania, where his parents live, and in the local roads where he lives in
18
     Florida. Although these may be small steps, it indicates an individual who is
19
     on his way to moving past his previous bad actions.
20   \\\

21

22

23
                                             4

24
        Case 4:18-cr-01369-JGZ-LAB Document 33 Filed 03/25/19 Page 5 of 5




1
                                 IV. CONCLUSION
2          Mr. Riches committed this offense in part due to his mental health
3    issues.    The plea agreement, with a sentence of five years of supervised

4    probation, guarantees that he will be monitored so that he will not engage in
     this type of behavior, and if he does he would suffer harsh consequences, and
5
     also makes sure that he gets needed medical treatment which also lessens the
6
     likelihood of recidivism.
7

8          RESPECTFULLY SUBMITTED this 25th day of March 2019.

9                                       /s/ Saul M. Huerta
                                        SAUL M. HUERTA
10                                      Attorney for Defendant

11   Copy to:

12   THE HONORABLE JENNIFER G. ZIPPS
     United States District Court
13
     MARY SUE FELDMEIER, Assistant
14   WALLACE HEATH KLEINDIENST, Assistant
     United States Attorney's Office
15
     CHRISTY A. FERASIN
16
     U.S. Probation Officer
17

18

19

20

21

22

23
                                           5

24
